        Case 4:19-cv-00037-DC-DF Document 77 Filed 09/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

MARY CATHERINE “KATIE”                          §
SANCHEZ,                                        §
  Plaintiff,                                    §
                                                §
v.                                              §           PE:19-CV-00037-DC-DF
                                                §
PRESIDIO COUNTY, TEXAS, and                     §
FRANCES GARCIA, in her individual               §
capacity,                                       §
   Defendants.                                  §

                                ORDER SETTING HEARING
       BEFORE THE COURT are Plaintiff Mary Catherine “Katie” Sanchez’s Motion for

Attorney Fees and Motion for Judgment (Docs. 65, 66) and Defendants Frances Garcia and

Presidio County, Texas’s (collectively, “Defendants”) Motions for Judgment NOV (Docs. 67,

68). This case is before the undersigned through an Order pursuant to 28 U.S.C. § 636 and

Appendix C of the Local Court Rules for the Assignment of Duties to United States Magistrate

Judges. After review of the relevant filings, the undersigned finds it necessary to hold a hearing

on the aforementioned pending motions.

       Accordingly, it is hereby ORDERED that a hearing on the aforementioned motions will

be held on Wednesday, September 22, 2021 at 1:00 P.M. at the United States Courthouse,

2450 State Hwy. 118, Alpine, TX 79830. All counsel must appear at this hearing in-person.

       It is so ORDERED.

       SIGNED this 1st day of September, 2021.




                                             DAVID B. FANNIN
                                             UNITED STATES MAGISTRATE JUDGE
